Citation Nr: 1826516	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-33 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from November 1968 to November 1972, to include service in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Board notes that while the Veteran previously requested a Travel Board hearing before a Veterans Law Judge in his December 2013 VA Form 9 Substantive Appeal, he subsequently withdrew his hearing request in August 2014 correspondence and again in November 2015 correspondence.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e)(2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required before the Veteran's claim may be adjudicated on the merits. 

The Veteran received a VA examination in connection with his claim in January 2012.  At that examination, the VA examiner opined that the Veteran's current obstructive sleep apnea was less likely than not related to his active service because there was "no documented evidence suggestive of sleep apnea during service" nor was there post-service treatment records to indicate the presence of sleep apnea until many years following the Veteran's discharge.  See, January 2012 VA examination.  However, the Board finds this opinion to be inadequate as it does not consider the Veteran's lay statements in which he reported that his symptoms of sleep apnea, such as feeling tired all of the time, had their onset in service and have continued since.  Additionally, the Veteran also reported that he was given a separate room to sleep in while in service because his sleeping was disruptive to others.  See, December 2013 VA Form 9.  The January 2012 VA examiner also did not address the report of "moderate post nasal drip" on the Veteran's November 1972 separation examination as a possible early manifestation of his current obstructive sleep apnea.  See, November 1972 separation examination.  Accordingly, the Board finds that a remand for a new medical opinion to discuss the above is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, the RO should request that the Veteran submit any "buddy statements" from fellow servicemen or his spouse to substantiate his assertion that his sleep problems began in service and have continued since.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records and associate them with the Veteran's claims file. 

2.  Contact the Veteran and ask him to furnish any "buddy statements" regarding the onset of his sleep apnea symptoms and their continuity since.  The Veteran should be afforded a reasonable opportunity to respond. 

3.  Once any outstanding treatment records have been obtained and any buddy statements have been received, schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's obstructive sleep apnea is etiologically related, in whole or in part, to the Veteran's active duty service. 

In coming to this conclusion, the examiner is specifically asked to address whether the note of "moderate post nasal drip" on the Veteran's separation examination could be an early manifestation of the Veteran's current sleep apnea.  
Additionally, the examiner is also asked to consider the Veteran's lay statements regarding the continuity of symptomatology and any lay statements that may be submitted.  The examiner is advised that the Veteran is considered to be competent to report symptoms to include the onset in-service and continuing symptoms after discharge, and his reports must be considered and discussed in formulating the requested opinions.  If his reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


